Citation Nr: 1018324	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  05-27 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to 
December 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal was remanded in 
September 2009.



FINDING OF FACT

The competent medical evidence shows that the Veteran's 
seizure disorder did not preexist service and began in 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for a seizure disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  Service 
connection may be granted when a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the Veteran's present condition.  38 
C.F.R. § 3.303, see Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

A Veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  38 
U.S.C.A. §§ 1111 and 1132.  The presumption of soundness can 
be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service. 38 U.S.C.A. §§ 
1111, 1132; 38 C.F.R. § 3.304(b).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the Veteran, which conformed to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2).

No seizure disorder or neurologic abnormalities were noted at 
the Veteran's October 1998 entrance examination.  In November 
1998, the Veteran fell on the bathroom floor and lost 
consciousness.  The Veteran was admitted to the hospital with 
a "questionable history of seizures."  He reported that he 
had had a seizure in 1997, one year prior.  Seizures were 
diagnosed and the Veteran was discharged after a medical 
evaluation board found him unfit for duty.  According to the 
medical evaluation board report, the Veteran had had a 
similar pre-service episode of hypoglycemia.  It appears that 
this is the "prior" seizure referred to in the medical 
notes.   

The medical evidence includes an August 2003 opinion from the 
Veteran's treating provider, who had seen the Veteran from 
August 1988 to November 1999.  That provider stated that 
there was no evidence of seizures during this time.  In 
February 1997, the Veteran had an episode which was diagnosed 
as hypoglycemia.

The Veteran attended a VA examination in June 2009.  That 
examiner diagnosed a seizure disorder by history with no 
seizures for the two and a half years prior.  The examiner 
stated that there was "no clear evidence that a seizure 
disorder existed prior to service."  The 1997 episode was, 
in the examiner's opinion, actually an episode of 
hypokalemia, which is certainly not a seizure.  Rather, it 
was more likely a syncope associated with chest pain and 
vomiting which cannot be considered evidence of a seizure.

The initial question in this case is whether the Veteran's 
seizure disorder preexisted service.  The Board finds that 
there is favorable evidence that the Veteran's seizure 
disorder did not preexist service.  While the Veteran 
reported a history of seizures following the in service 
incident, the medical evidence more than indicates that what 
the Veteran was describing was actually an episode of syncope 
due to hypokalemia or hypoglycemia.  The Veteran's treating 
provider from that time period specifically stated that there 
was no preexisting seizure disorder, and a VA examiner 
affirmed this opinion.

The only evidence to the contrary is the Veteran's in service 
statement, and while the Veteran is certainly competent to 
testify as to his own symptoms, his testimony alone, without 
the support of a medical opinion as to diagnosis and 
causation, is not sufficient evidence to assign a diagnosis.  
.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), Jones 
v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).
 
Having determined that the Veteran's seizure disorder did not 
preexist service, the next question is whether it is related 
to service.  The Veteran has a current diagnosis of a seizure 
disorder, as reflected in private and VA medical records.  
His most recent diagnosis was at the June 2009 VA 
examination.  There was clearly an inservice incident, as the 
Veteran had a seizure in November 1998 and was discharged due 
to his seizure disorder in December 1998.

Finally, the Veteran's seizure disorder has been continuous 
since his discharge.  Medical records indicate that he had 
another seizure in January 2000, then again in January 2001.  
A February 2001 letter from a private provider specifically 
states that the Veteran's seizures began in service.  Medical 
records show another seizure occurring in October 2003 and, 
at his VA examination, the Veteran reported another seizure 
two weeks after the October 2003 seizure.  At the June 2009 
VA examination, the Veteran reported continuing, 
intermittent, seizures since that time.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as having been treated for seizures .  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes the 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether the 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Here the Board finds that the medical evidence, combined with 
the Veteran's reports of additional seizures and resulting 
treatment, more than establishes that the Veteran's seizure 
disorder has been continuous since service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a seizure 
disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 


ORDER

Service connection for a seizure disorder is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


